MORROW, Circuit Judge
(dissenting). The petition of Took Wing to the District Court alleged that he was the father of Can Pon, and that Can Pon was a native-born citizen of the United States; that, he was born in the city of Seattle, in the state of Washington, in the month of August, 1892; that thereafter in the year 1899 the said Can Pon together, with his father, mother, and brother, departed from the United States and went to the empire of China, where the said Can Pon remained until the month of October, 1907; that the said Can Pon then returned to the United States, and applied for admission at the port of Sumas, in the state of Washington; that immediately upon his arrival he was placed in confinement by said Harry Edsell, Chinese inspector in charge at the port of Sumas; that he was not permitted to communicate with' his counsel or friends, but was subjected to a rigid and severe examination, at which time no one but the said inspector and his deputies were permitted to be present. The petition recites the proceedings taken with respect to the admission of Can Pon into the United States; the taking of testimony in that behalf at Seattle, while Can Pon was detained at the port of Sumas, many miles distant from the investigation, where it was impossible for him to see or hear any witnesses produced against him; the action of the inspector in charge in preventing Can Pon to procure witnesses in his own behalf and prove his identity; the action of the inspector denying him the right to return, and ordering his deportation to the empire of China; and the taking of an appeal to the Department of Commerce and Tabor.
It is alleged that prior to the taking of said appeal neither the said Can Pon, his counsel, nor his friends were permitted in any way to examine or inspect the evidence produced on behalf of the government. It is further alleged that, during the examination and investigation of the right of said Can Pon to enter the United States, the inspector in charge obtained certain testimony exceptionally favorable to the said Can Pon; that the said inspector in charge neglected to submit such testimony to the Secretary of the Department of Commerce and Tabor on the appeal taken to said Secretary; that said testimony was not before said Secretary when said appeal was decided, and was never presented to said Department of Commerce and Tabor on said appeal. It is alleged that the Secretary of Commerce and Tabor affirmed the decision of the inspector and ordered the deportation of Can Pon. It is alleged that, in rendering the said decision by the said inspector in charge and its affirmance by the said Secretary of Commerce and Tabor, these officials acted arbitrarily, without any evidence to support their decision, and by reason of prejudice and secret communications grossly abused their discretion; that by the said decision of the Secretary of Commerce and Tabor the said Can Pon has been deprived of his rights and liberty as a citizen of the United States, and the inspector in charge and the said Secretary of the Department of *486Commerce and Labor have ordered his deportation from his native land without just cause or due process of law.
Certain rules of procedure, established by the Secretary of the Department of Commerce and Labor, under which the rights of Can Pon, alleged citizen of the United States, were adjudicated, are set forth in the petition. These rules are numbered 5, 6, 12, and 13, and it is alleged that these rules do not and cannot apply to a citizen of the United States; that they are arbitrary, unconstitutional, and void under the fifth amendment of the Constitution as applied to the said Can Pon, in that they deprive a citizen of the United States of his rights, liberty, and property without due process of law. It is further alleged that in detaining, confining, and restraining the said Can Pon the said inspector and the said Secretary are acting arbitrarily, contrary to the law and the Constitution of the United States, and without jurisdiction, for the reason that the said Can Pon is a citizen of the United States of America, and is now imprisoned and about to be deported without due process of law. These allegations are supported by a statement in detail of the proceedings before the inspector, before the Department of Commerce and Labor, and by affidavit. Upon this verified petition the Judge of the District Court issued a writ of habeas corpus, and upon the return of the writ referred the matter to a commissioner of the court to take testimony. The testimony being taken, the matter was submitted to the court for decision.
The court found as facts from the testimony that there was an investigation hád by the inspector upon application of Can Pon for admission to the United States at the port of Sumas, but this investigation took place and was carried on in the city of Seattle, many miles distant from Sumas, where the applicant was confined; that neither the applicant nor his counsel were permitted to be present during such investigation, nor were they or any of them permitted to know of or inspect the evidence or information gathered by the agents of the said inspector until after the rejection of the said Can Pon; that no opportunity was afforded or given to the petitioner or his counsel to be present at the examination of witnesses obtained by the said inspector against the applicant, nor were they permitted to examine the witnesses, nor were they given an opportunity to refute or explain any statements that may have been obtained against the said Can Pon; that the examination of the said Can Pon was conducted and the testimony for the purpose of ascertaining the applicant’s right to enter the United States was taken, and the officers intrusted with-the duties thereto acted in a partial and. arbitrary manner, and in abuse of the discretion reposed in them by law, and obtained said testimony in a manner inconsistent with a fair judicial investigation, and said investigation was not conducted according to law or the rules governing such investigations, and wholly in violation thereof; that testimony favorable to the applicant taken during the course of the investigation was by the inspector inadvertently withheld from the record on appeal, and the applicant was denied the benefit thereof before the Secretary of the Department of Commerce and Labor in determining said appeal; that the Secretary of the Department of Commerce and Labor, to whom by law appeals are *487allowed in this class of cases, did not at all consider this case, but that the Acting Secretary of the Department ■ of Commerce and Labor, who dismissed the appeal, was the same person who, as solicitor for the same department, recommended the dismissal; that the said appeal was not considered upon its merits, nor the ruling of the inspector in charge affirmed, but was dismissed without consideration upon its merits. With respect to this finding the court says in its opinion:
"The statutes cannot be so construed or applied as to deprive citizens of their birthright, and the power of the judicial branch of the government to relievo against oppression amounting to deprivation of liberty cannot be restricted to any extent greater than is necessary for the exercise of the functions which naturally and properly pertain to the executive branch. Laws which confer judicial discretion upon administrative officers must be construed with a degree of strictness requisite to make them consonant with the spirit of the fundamental doctrines of the Constitution. Having this principle in mind. I hold that as applied to a case involving a question as to the right of an individual, claiming to be a citizen, to enter the United States, the law which gives ¡he right of appeal to the head of an executive department from an adverse decision by a subordinate official places a grave responsibility upon an officer of exalted station, requiring him to give personal consideration to the appeal and to render an impartial decision, which is incompatible with a right to delegate his discretionary power.”
The court further found that Can Pon was born in the city of Seattle, in the state of Washington, in the year 1892, and the court was of the opinion that he was therefore by force of the fourteenth amendment to the Constitution of the United States a citizen and entitled to enjoy liberty in his own country. Upon the facts thus found, the court discharged Can Pon from custody.
From the facts found by the District Court it appears that the Chinese inspector followed the rules of procedure prescribed by the Secretary of Commerce and Labor in investigating the claim of right asserted by Can Pon to return to the United States, and that the procedure on appeal was in accordance with such rules. The claim is that these rules do not and cannot apply to a citizen of the United States, that they are arbitrary, unconstitutional, and void under the fifth amendment of the Constitution, in that they deprive a citizen of the United States of his rights, liberty, and property without due process of law.
In my opinion, all there is in this case is the question whether the method of procedure followed by the officers was due process of law.. With respect to the omission of testimony from the record on appeal to the Secretary of Commerce and Labor referred to in the opinion of the majority of the court, it is sufficient to say that this defect in the procedure was a lack of due process of law, and, by reason of that fact, the omission of the testimony became known only by the proceedings in court upon the petition for a writ of habeas corpus. Without such proceeding this testimony might never have come to the knowledge of the petitioner or his attorney. A citizen of the United States returning from a foreign country .and claiming the right to come into the United States as such citizen may never know under this procedure the testimony produced against him, may never have an opportunity to meet it, or to cross-examine the witness who may testify against him. Is this due process of law? And whether it is *488or not is a constitutional question. The question involved in this appeal is therefore, in my opinion, a single constitutional question, the determination of which, under the provisions of section 5 of the act of March 3, 1891, c. 517, 26 Stat. 826 (U. S. Comp. St. 1901, p. 549), establishing the Circuit Courts of Appeals, is vested in the Supreme Court of the United States. Craemer v. Washington State, 168 U. S. 124, 127, 18 Sup. Ct. 1, 42 L. Ed. 407; Dimmick v. Tompkins, 194 U. S. 540, 546, 24 Sup. Ct. 780, 48 L. Ed. 1110; Chin Yow v. United States, 208 U. S. 8, 10, 28 Sup. Ct. 201, 52 L. Ed. 369.
In my opinion, the appeal should be dismissed.